     8:18-cr-00218-LSC-SMB Doc # 36 Filed: 12/02/19 Page 1 of 8 - Page ID # 77

                                                                              U. S 1 F__l~EO
                                                                                     f
                                                                            DISTRtg bWCT COURT -
                                                                                         NEB!?ASKA
Qf Gi~'"'~                 IN THE UNITED STATES DISTRICT COURT              2019 DEC -2 PH 4: 23 -
                               FOR THE DISTRICT OF NEBRASKA
                                                                          OFFJC[ OF THE CLERK
UNITED STATES OF AMERICA,

                         Plaintiff,
                                                                     8:18 CR218
        vs.
                                                                 PLEA AGREEMENT
RICARDO D. PEACOCK,

                         Defendant.



        IT IS HEREBY AGREED between the plaintiff, United States of America, through its
counsel, Joseph P. Kelly, United States Attorney and Lecia E. Wright, Assistant United States
Attorney, and defendant, RJCARDO D. PEACOCK, and Karen M. Shanahan, counsel for
defendant, as follows:
                                                 I
                                            THE PLEA
A.      CHARGE.
        Defendant agrees to plead guilty to Count I of the Indictment. Count I charges a violation
of Title 18, United States Code, Section 1001.
B.      In exchange for the defendant's plea of guilty as indicated above, the United States
agrees as follows:
        The United States will move to dismiss Counts II - X at the time of sentencing.


                                                 IT
                                      NATURE OF THE OFFENSE
A.      ELEMENTS EXPLAINED.
        Defendant understands that the offense to which defendant is pleading -guilty has the
following elements,
        1.     Defendant made a false statement or representation;
        2.     The statement was false, fictitious, or fraudulent;
        3.     The statement or representation was material;
        4.     Defendant acted knowingly and willfully;

                                                 1
     8:18-cr-00218-LSC-SMB Doc # 36 Filed: 12/02/19 Page 2 of 8 - Page ID # 78




        5.     The statement or representation pertained to a matter within the jurisdiction of the
executive, legislative or judicial branch of the United States government.
B.      ELEMENTS UNDERSTOOD AND ADMITTED - FACTUAL BASIS.
        Defendant has fully discussed the facts of this case with defense counsel. Defendant has
committed each of the elements of the crime, and admits that there is a factual basis for this
guilty plea. The following facts are true and_ undisputed.
        On or about January 14, 2015, RICARDO D. PEACOCK, the defendant, within the
District of Nebraska, did willfully and knowingly make a materially false, fictitious, and
fraudulent statement and representation in a matter within the jurisdiction of the executive
branch of the Government of the United States. While the defendant was employed as an
Occupational Safety and Health Administration (OSHA) Compliance Safety Officer, he
submitted an OSHA Inspection Report, which claimed he had conducted an inspection on
January 13, 2015 of a work site named Herman Engraving located at 4614 Cuming Street,
Omaha, Nebraska. In truth and in fact, the defendant had not conducted an inspection of that
worksite on or about January 13, 2015, and the defendant knew he had not conducted the
inspection. At the time that the defendant submitted the report, he knew he was making a
materially false, fictitious, and fraudulent statement.
                                                 III
                                           PENALTIES
A.      COUNT I. Defendant understands that the crime to which defendant is pleading guilty
carries the following penalties:
        1.     A maximum 5 years in prison;
        2.     A maximum $250,000_00 fine;
        3.     A mandatory special assessment of $100 per count; and
        4.     A term of supervised release of not more than 3 years. Defendant understands that
               failure to comply with any of the conditions of supervised release may result in
               revocation of supervised release, requiring defendant to serve in prison all or part
               of the term of supervised release.
        5.     Possible ineligibility for certain Federal benefits.




                                                  2
  8:18-cr-00218-LSC-SMB Doc # 36 Filed: 12/02/19 Page 3 of 8 - Page ID # 79




                                                IV
                 AGREEMENT LIMITED TO U.S. ATTORNEY'S OFFICE
                           DISTRICT OF NEBRASKA

       This plea agreement is limited to the United States Attorney's Office for the District of
Nebraska, and cannot bind any other federal, state or local prosecuting, administrative, or
regulatory authorities.
                                                 V
                                    SENTENCING ISSUES
A.     SENTENCING AGREEMENTS.
       Although the parties understand that the Guidelines are advisory and only one of the
factors the court will consider under 18 U.S.C. § 3553(a) in imposing a sentence, the parties will
jointly recommend the following Base Offense Level, Specific Offense Characteristics,
Adjustments and Departures (if applicable). Unless otherwise stated, all agreements as to
sentencing issues are made pursuant to Federal Rule of Criminal Procedure 1 l(c)(l)(B).
       If the defendant is found to be entitled to an offense level reduction under U.S.S.G.
3El.l(a) for acceptance ofresponsibility, the United States hereby moves that the court reduce
the defendant's offense level by one additional level, pursuant to U.S.S.G. § 3El.l(b), if that
paragraph otherwise applies.
       The Defendant acknowledges restitution will be ordered as a part of the sentence in this
case, and the Defendant agrees the Court may order restitution to all persons or organizations for
loss or harm directly and proximately caused by the Defendant's relevant conduct regardless
whether that person or organization is a victim of the offense of conviction. As such, it is
understood the Defendant will be ordered to pay restitution to the following persons or
organizations: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       The Defendant understands that a schedule of payments is merely a minimum schedule of
payments and not the only method, nor a limitation on methods, available to the United States to
enforce the judgment. If incarcerated, the Defendant agrees to participate in the Bureau of
Prisons Inmate Financial Responsibility Program, regardless whether the Court specifically
directs participation or imposes a payment schedule. Pursuant to 18 U.S.C. § 3613, whatever
monetary penalties are imposed by the Court will be due immediately and subject to immediate
enforcement by the United States as provided for in Section 3613. The Defendant agrees to          •:,

                                                 3
     8:18-cr-00218-LSC-SMB Doc # 36 Filed: 12/02/19 Page 4 of 8 - Page ID # 80




provide all of Defendant's financial information to the United States and the Probation Officer,
and agrees, if requested, to participate in a pre-sentencing debtor exam.
B.      ACCEPTANCE OF RESPONSIBILITY.
        Notwithstanding paragraph A above, the United States will not recommend any
adjustment for Acceptance of Responsibility if defendant:
                   1.   Fails to admit a complete factual basis for the guilty plea at the time it is
                        entered, or
                   2.   Denies involvement in the offense, gives conflicting statements about
                        that involvement, or is untruthful with the court or probation officer, or
                   3.   Fails to appear in court, or
                   4.   Engages in additional criminal conduct, or
                   5.   Attempts to withdraw the guilty plea, or
                   6.   Refuses to abide by any lawful court order, or
                   7.   Contests or assists any third party in contesting the forfeiture of
                        property(ies)seized or forfeited in connection with this case.

        The parties further agree the defendant _will make no "blanket'' objections to the criminal
history calculation (specific objections based on stated grounds are permitted). Objections to
criminal history on the basis that the defendant was not the person who was convicted of the
offense(s) described in the presentence investigation report or on the basis that the defendant was
not represented by counsel in connection with such conviction(s), if determined to be unfounded,
are evidence the defendant has not accepted responsibility and the parties agree no credit for
acceptance of responsibility should be given.
C.      ADJUSTMENTS, DEPARTURES &REDUCTIONS UNDER 18 U.S.C. § 3553.
        The parties agree that defendant may request or recommend additional downward
adjustments, departures, including criminal history departures under U.S.S.G. § 4Al.3, and
sentence reductions under 18 U.S.C. § 3553(a), and that the United States will oppose any such
downward adjustments, departures, and sentence reductions not set forth in Section V, paragraph
A above.
D.      CRIMINALHISTORY.
        The parties have no agreement concerning the defendant's Criminal History Category,
except that if defendant is determined to be a Career Offender, the parties agree that the
defendant is automatically a Criminal History Category VI pursuant to U.S.S.G. § 4Bl.l(b).




                                                 4
     8:18-cr-00218-LSC-SMB Doc # 36 Filed: 12/02/19 Page 5 of 8 - Page ID # 81




E.      "FACTUAL BASIS" AND "RELEVANT CONDUCT" INFORMATION.
        The parties agree that the facts in the "factual basis" paragraph of this agreement, if any,
are true, and may be considered as "relevant conduct" under U.S.S.G. § lBl .3 and as the nature
and circumstances of the offense under 18 U.S.C. § 3553(a)(l).
        The parties agree that all information known by the office of United States Pretrial
Service may be used by the Probation Office in submitting its presentence report, and may be
disclosed to the court for purposes of sentencing.
F.      RECOMMENDATION REGARDING CUSTODY.
        The United States will recommend that def~ndant be sentenced within the advisory
guideline range as calculated by the United States pursuant to this agreement


                                                 VI
             DEFENDANT WAIVES APPEAL AND COLLATERAL ATTACK
                   The defendant hereby knowingly and expressly waives any and all rights to
appeal the defendant's conviction and sentence, including any restitution order in this case, and
including a waiver of all motions, defenses, and objections which the defendant could assert to
the charges or to the Court's entry of Judgment against the defendant, and including review
pursuant to 18 U.S.C. § 3742 of any sentence imposed, except:
                   (a) As provided in Section I above, (if this is a conditional guilty plea); and
                   (b) A claim of ineffective assistance of counsel.
        The defendant further knowingly and expressly waives any and all rights to contest the
defendant's conviction and sentence in any post-conviction proceedings, including any
proceedings under 28 U.S.C. § 2255, except:
                   (a) The right to timely challenge the defendant's conviction and the sentence
of the Court should the Eighth Circuit Court of Appeals or the United States Supreme Court later
find that the charge to which the defendant is agreeing to plead guilty fails to state a crime.
                   (b) The right to seek post-conviction relief based on ineffective assistance of
counsel.
        If defendant breaches this plea agreement, at any time, in any way, including, but not
limited to, appealing or collaterally attacking the conviction or sentence, the United States may
prosecute defendant for any counts, including those with mandatory minimum sentences,


                                                  5
   8:18-cr-00218-LSC-SMB Doc # 36 Filed: 12/02/19 Page 6 of 8 - Page ID # 82




dismissed or not charged pursuant to this plea agreement. Additionally, the United States may
use any factual admissions made by defendant pursuant to this plea agreement in any such
prosecution.


                                                  VII
                                  BREACH OF AGREEMENT
        Should it be concluded by the United States that the defendant has committed a crime
subsequent to signing the plea agreement, or otherwise violated this plea agreement, the
defendant shall then be subject to prosecution for any federal, state, or local crime(s) which this
agreement otherwise anticipated would be dismissed or not prosecuted. Any such prosecution(s)
may be premised upon any information, statement, or testimony provided by the defendant.
        In the event the defendant commits a crime or otherwise violates any term or condition of
this plea agreement, the defendant shall not, because of such violation of this agreement, be
allowed to withdraw the defendant's plea of guilty, and the United States will be relieved of any
obligation it otherwise has under this agreement, and may withdraw any motions for dismissal of
charges or for sentence relief it had already filed.
                                                 VIII
                                    SCOPE OF AGREEMENT
        A. This plea agreement embodies the entire agreement between the parties and
supersedes any other agreement, written or oral.
        B. By signing this agreement, the defendant agrees that the time between the date the
defendant signs this agreement and the date of the guilty plea will be excluded under the Speedy
Trial Act. The defendant stipulates that such period of delay is necessary in order for the
defendant to have opportunity to enter the anticipated plea of guilty, and that the ends of justice
served by such period of delay outweigh the best interest of the defendant and the public in a
speedy trial.
        C. The United States may use against the defendant any disclosure(s) the defendant has
made pursuant to this agreement in any civil proceeding. Nothing contained in this agreement
shall in any manner limit the defendant's civil liability which may otherwise be found to exist, or
in any manner limit or prevent the United States from pursuing any applicable civil remedy,
including but not limited to remedies regarding asset forfeiture and/or taxation.


                                                   6
  8:18-cr-00218-LSC-SMB Doc # 36 Filed: 12/02/19 Page 7 of 8 - Page ID # 83




        D. Pursuant to 18 U.S.C. § 3013, the defendant will pay to the Clerk of the District Court
the mandatory special assessment of $100 for each felony count to which the defendant pleads
guilty. The defendant will make this payment at or before the time of sentencing.
       E. By signing this agreement, the defendant waives the right to withdraw the defendant's
plea of guilty pursuant to Federal Rule of Criminal Procedure 11 (d). The defendant may only
withdraw the guilty plea in the event the court rejects the plea agreement pursuant to Federal
Rule of Criminal Procedure 11 (c)(5). Furthermore, defendant understands that if the court
rejects the plea agreement, whether or not defendant withdraws the guilty plea, the United States
is relieved of any obligation it had under the agreement and defendant shall be subject to
prosecution for any federal, state, or local crime(s) which this agreement otherwise anticipated
would be dismissed or not prosecuted.
       F. This agreement may be withdrawn by the United States at any time prior to its being
signed by all parties.
                                                IX
               MODIFICATION OF AGREEMENT MUST BE IN WRITING
       No promises, agreements or conditions have been entered into other than those set forth
in this agreement, and none will be entered into unless in writing and signed by all parties.




                                                 7
  8:18-cr-00218-LSC-SMB Doc # 36 Filed: 12/02/19 Page 8 of 8 - Page ID # 84




                                                X
         DEFENDANT AND COUNSEL FULLY UNDERSTAND AGREEMENT
       By signing this agreement, defendant certifies that defendant read it (or that it has been
read to defendant in defendant's native language). Defendant has discussed the terms of this
agreement with defense counsel and fully understands its meaning and effect.


                                             UNITED STATES OF Afv'IBRICA
                                             JOSEPHP. KELLY
                                             United States Attorney



                                                CIAE.WRlGHT
                                             ASSISTANT U.S. ATTORNEY


  ~ Ls_;
Dat
                        o4:I/f'                               ~
                                                              EACOCK



      l)-15- l1
Date                                         i~=~N M. SHANAHAN
                                              OUNSEL FOR DEFENDANT




                                                8
